          Case 18-50640-acs                   Doc 5         Filed 10/05/18             Entered 10/05/18 15:07:30                      Page 1 of 5
Fill in this information to identify your case:
                                                                                                                         Check if this is an amended plan,
Debtor 1         Dorothy Elaine Ross
                                                                                                                    and list below the sections of the plan
Debtor 2         Anthony    Ross                                                                                    that have been changed
                                                                                                                    ________________________________
(Spouse, if filing)

United States Bankruptcy Court for the Western District of Kentucky

Case number

Official Form 113

Chapter 13 Plan                                                                                                                                           12/17

Part 1:           Notices

To               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
Debtor(s):       option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules and
                 judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To
                  Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
Creditor(s):
                  If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                  confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                  The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                  In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                  The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                  includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                  ineffective if set out later in the plan.



 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial
              payment or no payment to the secured creditor.                                                               Included             Not included




 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out
                                                                                                                           Included             Not included
              in Section 3.4.



 1.3          Nonstandard provisions, set out in Part 8.                                                                  Included             Not included




Part 2:       Plan Payments and Length of Plan

2.1     Debtor(s) will make payments to the trustee as follows:
                                                       follows
        $1,100.00 per Month for 60 months
        [and $___ per ___ for ___ months.] Insert additional lines if needed.
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
        payments to creditors specified in this plan.
2.2     Regular payments to the trustee will be made from future income in the following manner:
        Check all that apply.
              Debtor(s) will make payments pursuant to a payroll deduction order.

              Debtor(s) will make payments directly to the trustee.

              Other (specify method of payment): _________________ .



Official Form 113                                                    Chapter 13 Plan                                               Page 1
        Case 18-50640-acs                  Doc 5         Filed 10/05/18            Entered 10/05/18 15:07:30                     Page 2 of 5
Debtor Dorothy Ross & Anthony Ross                                                                              Case Number

2.3     Income tax refunds.
        Check one
            Debtor(s) will retain any income tax refunds received during the plan term.

              Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and
        will turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:
                                                                                                                                           .
        Debtor(s) will provide the Trustee with a copy of the tax returns and will submit any refund received in accordance with Local Rules


2.4     Additional payments.
        Check one:
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


2.5    The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $66,000.00..



Part 3:      Treatment of Secured Claims


3.1     Maintenance of payments and cure of default, if any.
        Check One.
      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

     The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any,
at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy
Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary
timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in
this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured
claims based on that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
by the debtor(s).

                                                             Amount of              Interest rate on          Monthly plan
                                  Current installment                                                                                Estimated total
Name of creditor Collateral                                  arrearage (if          arrearage (if             payment on
                                  payment (including escrow)                                                                         payments by trustee
                                                             any)                   applicable)               arrearage

                2017              $488.89
American Credit                      Trustee
                Chevrolet                                         $488.89           0.00%                     $8.15                  $488.89
Acceptance
                Malibu                 Debtor

                                  $433.00
                    2015 Ford        Trustee
DriveTime                                                         $0.00                                       $0.00                  $0.00
                    Taurus
                                       Debtor

3.2                                                                                                         claims Check one.
       Request for valuation of security, payment of fully secured claims, and modification ofunder secured claims.

      None.
      None If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 is checked.
     The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed
below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured
claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with
the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with
interest at the rate stated below.
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in this paragraph.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
         Case 18-50640-acs                    Doc 5        Filed 10/05/18            Entered 10/05/18 15:07:30                     Page 3 of 5
                                                                        Amount of claims        Amount of               Monthly
                     Estimated amount of                   Value of                                            Interest                  Estimated total of
Name of creditor                              Collateral                senior to creditor’s    secured                 payment to
                     creditor’s total claim                collateral                                          rate                      monthly payments
                                                                        claim                   claim                   creditor

Prestige
                                              2013 Ford
Financial             $19,000.00                           $6,500.00 $19,000.00                 $6,500.00      0.00%     $600.00         $6,500.00
                                              Focus
Services, Inc.

                                              2014
Inland Bank and
                $9,000.00                     Chevrolet    $6,500.00 $9,000.00                  $6,500.00      0.00%     $472.75         $6,500.00
Trust
                                              malibu

3.3     Secured claims excluded from 11 U.S.C. § 506.
                                                 506.
         Check One.


       None.
       None If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4     Lien avoidance.
             avoidance.
         Check One.


       None.
       None If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5      Surrender of Collateral.
                      Collateral.
         Check One.


       None.
       None If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




Part 4:       Treatment of Fees and Priority Claims


4.1     General
         Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
         without postpetition interest.
4.2      Trustee’s fees
         Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.50% of plan payments; and
         during the plan term, they are estimated to total $2,842.14.
4.3     Attorney's Fees
         The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.
4.4      Priority claims other than attorney's fees and those treated in§ 4.5.
         Check one.


       None.
       None If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

       The debtor(s) estimate the total amount of other priority claims to be $7,223.00.


4.5     Domestic support obligations assigned or owed to a governmental unit and paid less thanfull amount.
         Check one.
         [X] None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
         [o] The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
         governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that
         payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).â€‹

Name of Creditor                                     Estimated amount of Claim to be paid

                                                     $




Part 5:       Treatment of Nonpriority Unsecured Claims


 5.1
 5.1     Nonpriority unsecured claims not separately classified.
         Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option
         providing the largest payment will be effective. Check all that apply.
        Case 18-50640-acs                 Doc 5        Filed 10/05/18            Entered 10/05/18 15:07:30                  Page 4 of 5
            The sum of $38,696.82.
        [X] 63.80% of the total amount of these claims, an estimated payment of $38,696.82.
            The funds remaining after disbursements have been made to all other creditors provided for in this plan.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00. Regardless
        of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.Check one.


      None.
      None If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3     Separately classified nonpriority unsecured claims. Check one.


      None.
      None If “None” is checked, the rest of § 5.4 need not be completed or reproduced.




Part 6:      Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory contracts and
unexpired leases are rejected. Check one.


      None.
      None If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:       Vesting of Property of the Estate


 7.1
  .1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
vesting date is selected below. Check the applicable box to select an alternative vesting date:

            plan confirmation.

            other: ____________________________



Part 8:      Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


These plan provisions will be effective only if the applicable box in § 1.3 is checked.
________________________

Part 9:         Signatures


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.
        Case 18-50640-acs                    Doc 5        Filed 10/05/18                Entered 10/05/18 15:07:30               Page 5 of 5
/s/ Dorothy Elaine Ross                                   /s/ Anthony Ross
Signature of Debtor 1                                     Signature of Debtor 2

Executed on:10/05/2018                                    Executed on: 10/05/2018
                                                                                                 By filing this document, the Debtor(s), if not
                                                                                                 represented by an attorney, or the Attorney for
                                                                                                 Debtor(s) also certify(ies
                                                                                                                  certify(ies)) that the wording and order
                                                                                                 of the provisions in this Chapter 13 plan are identical
/s/ Todd Farmer
                                                          Executed on: 10/05/2018                to those contained in Official Form 113, other than
Signaure of Attorney for Debtor(s)
                                                                                                 any nonstandard provisions included in Part 8.
Signature(s) of Debtor(s)
                                                                                                 Exhibit: Total Amount of Estimated
Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out
below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                            $488.89

b. Modified secured claims (Part 3, Section 3.2 total)                                                                                    $13,000.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                               $0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                     $0.00

e. Fees and priority claims (Part 4 total)                                                                                                $13,815.14

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                              $38,696.82

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                          $0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                     $0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                               $0.00

j. Nonstandard payments (Part 8, total)                                                                                                   $0.00

                                                                                                                                          $27,304.03
  Total of lines a through j
